 

[image1.jpg]


 



 

 

 

[image2.jpg]


 



 

 

 

[image3.jpg]


 



 

 

 

[image4.jpg]


 



 

 

 

Register n. File n.

 

STOCK TRADING DEED

 

ITALIAN REPUBLIC

 

On the twenty-ninth day of December of the year two thousand and twelve in
Campobasso, Italy in my office located in via Garibaldi n. 5, the following
persons were present before me, Michele Pilla, a Notary Public in Campobasso,
registered in the roll of the Notary districts of Campbasso, Isernia and Larino:

 

DE OTO Elena, born in Campobasso, Italy and domiciled in Campobasso, Italy, via
Principe di Piemonte, fiscal code DTENLE69R49B519H, taking part in the present
deed as the attorney for the company “RUPINVEST SARL”, with its legal office in
Luxembourg, rue Jean-Pierre Probst n. 4, registered in the R.C.S. Luxembourg
with number B 140.877, in accordance with the special Power of Attorney granted
by the sole administrator, Francois Bourgon, on the 21st of December, 2012 and
whose signature was authenticated by the Notary Public, Martine Schaffer, that
is attached to the present deed in Annex “A”;

 

PULITANO Franco, born in Campobasso, Italy on the 23rd of January, 1965, taking
part in the present deed as the sole administrator of the company “FPA –
s.r.l.”, incorporated in Italy, with its legal office in Campobasso, Italy, via
San Lorenzo n. 64, and domiciled at said address, registered with n. 123071 in
the Economic Administrative Register filed with the Chamber of Commerce
(C.C.I.A.A.) of Campobasso, registration number in the Company Register and
fiscal code number 01627460700, with a share capital of 10.000,00 euros,
entirely deposited.

Said parties, of whose identity I am personally aware of, state:

 

-that the company “RUPINVEST SARL” is the sole shareholder of the company
“PREMIER POWER ITALY – S.p.A.”, with its legal office in Ripalimosani (CB),
Italy, contrada Taverna del Cortile, registered with n. 120189 in the Economic
Administrative Register filed with the Chamber of Commerce (C.C.I.A.A.) of
Campobasso, registration number in the Company Register and fiscal code number
01590260707, owner of the entire share capital, represented by n. 1.250.000 (one
million two hundred and fifty thousand) ordinary shares with the nominal value
of 1.00 (one) euro each.

 

Everything stated and considered, which constitutes an integral and essential
part of the present deed, the abovementioned parties agree and stipulate the
following:

 



 

 

 

The company, “RUPINVEST SARL” , as represented above, declares to, and in effect
does, transfer to the company “FPA – s.r.l.”, which, by means of the above,
purchases n. 1.250.000 (one million two hundred and fifty thousand) ordinary
shares, with a nominal value of 1.00 (one) euro each of the company “PREMIER
POWER ITALY – S.p.A.)”.

 

The present transfer is undertaken for the fee that the parties declare and that
is euro 250.000,00 (two hundred and fifty thousand).

 

The fee of the present transfer, as agreed above, is regulated as follows:

 

-euro 200.000,00 (two hundred thousand) will be deposited today by bank
transfer, the sum of which the grantor declares to have received from the
grantee for which a receipt is issued;    

-euro 50.000,00 (fifty thousand), without interest, will be deposited by means
of proper and legal means of payment, within and not later than December 31st,
2013. If, within the 15th of March, 2014, there are no questions of default,
formal notices or actions aimed at obtaining payment for the above, the price of
the present transfer is to be considered entirely paid.

 

As a result of this transfer, the grantee remains invested with all rights and
reason which pertained to the grantor, starting as of today.

 

The grantor declares that the transferred shares are exclusively his property
and have not been, before now, transferred, pledged, seized nor used as
collateral and are free from restrictions.

 

Furthermore, the aforementioned, in accordance with the information that needs
to be given by myself as a Notary Public as per article 3 of the Legislative
Decree n. 461/97 and further provisions, declares to not choose, and to have not
chosen in the past, the forfeit regime and that the fiscal domicile is that
indicated.

 

The grantee is authorized to request that the Administrative body record in the
member registry the transfer of shares of the present deed, according to law.

 

Resulting from the present transfer, the share capital of “PREMIER POWER ITALY –
S.p.A.” belongs totally to the shareholder “FPA- s.r.l.”, which, consequently,
will be responsible for all fulfilments foreseen by law and, in particular, by
article 2362 of the civil code.

 

The expenses of the present deed are to be paid by the grantee.

 

I, the Notary Public, have written the present deed, typewritten by a trusted
individual, on two full sheets of paper and partially a third and I have read
the present deed to the parties involved, who have approved it and confirmed it.

 



 

 

 

Repertorio n. Raccolta n.  

 

COMPRAVENDITA DI AZIONI

 

REPUBBLICA ITALIANA

 

L'anno duemiladodici il giorno ventinove del mese di dicembre in Campobasso, nel
mio studio alla via Garibaldi n. 5.

 

Avanti a me Michele Pilla, notaio in Campobasso, iscritto nel ruolo dei
distretti notarili riuniti di Campobasso, Isernia e Larino, sono comparsi e si
sono costituiti i signori:

 

DE OTO Elena, nata a Campobasso (CB) e domiciliata in Campobasso (CB) alla via
Principe di Piemonte, codice fiscale DTENLE69R49B519H la quale interviene nel
presente atto in qualità di procuratrice della società "RUPINVEST SARL", con
sede in Luxembourg, rue Jean-Pierre Probst n. 4, iscritta al R.C.S. Luxembourg,
al n. B 140.877, giusta procura speciale rilasciata dall'Amministratore Unico
Francois Bourgon, in data 21/12/2012 autenticata nella firma da notaio Martine
SCHAFFER, che, previa lettura, si allega al presente atto sotto la lettera "A";

 

PULITANO Franco, nato a Campobasso (CB) il 23 gennaio 1965, il quale interviene
nel presente atto in qualità di Amministratore Unico della società "FPA -
s.r.l.", costituita in Italia, con sede in Campobasso (CB), via San Lorenzo n.
64, ove domicilia per la carica, iscritta al n. 123071 del Repertorio Economico
Amministrativo presso la C.C.I.A.A. di Campobasso, numero di iscrizione al
Registro delle Imprese e c.f. 01627460700, con capitale sociale di Euro
10.000,00 interamente versato.

 

Detti costituiti, della cui identità personale sono io notaio certo, premettono:

 

- che la società "RUPINVEST SARL" è unico socio della società "PREMIER POWER
ITALY - S.p.A.", con sede in Ripalimosani (CB), contrada Taverna del Cortile,
iscritta al n. 120189 del Repertorio Economico Amministrativo presso la
C.C.I.A.A. di Campobasso, numero iscrizione Registro delle Imprese e c.f.
01590260707, titolare dell'intero capitale sociale, rappresentato da n.
1.250.000 (unmilioneduecentocinquantamila) azioni ordinarie, del valore
nominale, ciascuna, di Euro 1,00 (uno virgola Zero).

 

Tutto ciò premesso, che costituisce parte integrante e sostanziale del presente
atto, i costituiti, nelle citate qualità, convengono e stipulano quanto segue:

 

la società "RUPINVEST SARL", come sopra rappresentata, dichiara di cedere, come
in effetti cede, alla società "FPA - s.r.l." che, a mezzo di cui sopra,
acquista, n. 1.250.000 (unmilioneduecentocinquantamila) azioni ordinarie, del
valore nominale, ciascuna, di Euro 1,00, della società "PREMIER POWER ITALY -
S.p.A.".

 



 

 

 

Segue e si effettua la presente cessione per il corrispettivo che le parti
dichiarano in complessivi Euro 250.000,00 (duecentocinquantamila virgola Zero).

 

Il corrispettivo della presente cessione, come sopra determinato, viene regolato
come segue:

 

- Euro 200.000,00 (duecentomila virgola Zero) vengono versati oggi a mezzo
bonifico bancario somma che la società cedente, a mezzo di cui sopra, dichiara
di aver ricevuto dalla società cessionaria in favore della quale rilascia
quietanza;

 

- Euro 50.000,00 (cinquantamila virgola Zero), improduttivi di interessi,
verranno corrisposti, con idonei e legali mezzi di pagamento, entro e non oltre
il 31 dicembre 2013.

 

Se entro il 15 marzo 2014 non risulteranno trascritte domande di costituzione in
mora o domande intese ad ottenere il pagamento di quanto sopra, il prezzo della
presente cessione dovrà intendersi interamente quietanzato.

 

Per effetto di tale cessione, la società cessionaria rimane investita di ogni
diritto e ragione alla cedente spettante nei confronti della società a partire
da oggi.

 

Dichiara la società cedente, a mezzo di cui sopra, che le azioni trasferite sono
di sua piena ed esclusiva proprietà ed in sua libera disponibilità, che non sono
state prima d'ora cedute o date in pegno e che non sono colpite da sequestri,
pignoramenti o vincoli di sorta.

 

La stessa, ai fini della comunicazione da fare da me notaio a norma dell'art. 3
del D.Lgs. n. 461/97 (Regime della Dichiarazione) e successivi provvedimenti in
materia, dichiara di non optare e di non aver optato in precedenza per il regime
forfettario e che il domicilio fiscale è quello in epigrafe indicato.

 

Viene autorizzata la società cessionaria a richiedere all'Organo Amministrativo
l'annotamento nel libro dei soci del trasferimento delle azioni oggetto del
presente atto, ai sensi di legge.

 

A seguito della presente cessione, il capitale sociale della "PREMIER POWER
ITALY - S.p.A." risulta appartenere per intero al socio "FPA - s.r.l.", il
quale, di conseguenza, sarà tenuto ad effettuare tutti gli adempimenti previsti
dalla vigente normativa in materia, ed in particolare, quelli di cui all'art.
2362 cod. civ.

 

Le spese del presente atto e conseguenti, sono a carico della società
cessionaria.

 

Richiesto io Notaio ho redatto il presente atto dattiloscritto da persona di mia
fiducia su un foglio del quale occupa tre facciate intere e quanto si contiene
nella quarta e l'ho letto alle parti costituite che lo hanno approvato e
confermato.

 

Viene sottoscritto alle ore ............

 



 

 

 

 